Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 11/29/21, the following is a final office action. Claims 1-8, 11, 13-18, 21 is amended. Claim 12 is cancelled. Claims 1-11, and 13-21 are pending in this application. The previous rejection has been modified to reflect claim amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 7, 8, 10, 11, 13,14, 17,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2011/0062230 Al), and further in view of King et al (US 20190362383 Al), .

As per claim 1, Ward discloses:

reading, by a processor of a device, transaction initiation data from an identification tag associated with a selected physical location, wherein the device is associated with a user conducting a transaction at the selected physical location ([0064] At step 520, the user approaches a desired parking space and identifies the parking space to the mobile device. The identification may be accomplished by the user manually entering some sort of identifier displayed on the parking space or on an associated parking meter. The identification may also be accomplished by the parking meter associated with the parking space containing a wireless transmitter, for example, Bluetooth or Wi-Fi, which transmits an identifier of the parking space to the mobile device. After identifying the parking space, the user may enter a desired amount of time or desired fee to pay for the parking space into the mobile device);

communicating, by a transceiver of the device, transaction data associated with the selected physical location and the transaction using a communication link, ([(0065] At step 530, the mobile device then provides the identifier along with the desired amount of time or desired fee to the parking web server.); receiving transaction completion data for the transaction, by the transceiver, using the communication link; storing, by the processor of the device, the transaction completion data on the identification tag, ((0067] At step 550, the parking web server may then transmit confirmation of the payment of fees to the parking meter associated with the parking space. The parking web server may communicate directly with the parking meter or via the management system or otherwise, for example, 

Ward does not disclose that the parking meter includes a "tag". But, Ward does disclose transfer of parking space identifying information via Bluetooth or Wi-Fi as shown in [0064],

"The identification may also be accomplished by the parking meter associated with the parking space containing a wireless transmitter, for example, Bluetooth or Wi-Fi, which transmits an identifier of the parking space to the mobile device". Ward also discloses that [0029] "In yet another case, the parking meter 20 and the mobile device 30 might be equipped with a Bluetooth data transmission system or other wireless data transmission system".

However, King et al (US 20190362383 Al) discloses the following: [0069] Referring to FIG. 1C, another embodiment of a single space parking meter is designated generally by the reference numeral 10-3. The parking meter 10-3 is similar to the parking meter 10-2 of FIG. IB except that the parking meter 10-3 includes a wireless tag 3-2 and the meter unit 6-2 includes a wireless transceiver 9. The wireless tag 3-2 communicates wirelessly with the meter unit and can be, for example, an RFID tag, a smart card, an ID token, or the like. The wireless transceiver 9 receives information from the tag 3-2 and, for example, can be a radio transceiver that uses WiFi, Bluetooth, WiMax, or other short range wireless radio technology, in accordance with the wireless communication channel used by the tag.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by King in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Ward does not disclose and the transaction initiation data comprises a security key.

However, Ogishi discloses in [0035] The user may be requested to provide specific information for registration, such as, but not limited to, a name, address, phone number, email address, picture, a user name for the account, a password or PIN for the account, or other biometric identification such as a fingerprint. The type of information may depend on whether the user already has an account with the service provider. Requested information may be entered through the user device or other means, including voice or manual key entry. Once all the requested information is received and confirmed, the service provider may create an account for the user. In this case, Examiner interprets that the user device including a manual key of Ogishi, is analogous to the present invention’s security key since the manual key is being utilized to register the user for an account in order to shop and certain instances, open lockers. Examiner further interprets that “registering” of Ogishi suggests the present invention’s transaction initiation since registration is needed before using a key via mobile device to open a locker [process a transaction] See Ogishi: [0059] [when the] “user is shopping. The user does not need to memorize or remember a password or carry a card to access the locker. Instead, the user's mobile device acts as the "key" to open the locker’.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Ogishi in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

However, Murdoch et al discloses in [0015] a transaction data store interface, coupled to the transaction processor, through which the transaction processor communicates with a data store, the interface being adapted to convey instructions to amend data held in one or more valid virtual accounts stored in the data store and to convey transaction complete messages from the data store to the transaction processing means when the amendment is complete; [0016] wherein the transaction processing means is also adapted to interpret transaction complete messages and to output corresponding interpreted transaction complete messages to the messaging means; [0017] wherein each interpreted transaction complete message includes security information generated from unique identifiers of amended virtual accounts, the messaging means directing outgoing messages generated from the interpreted transaction complete messages to corresponding mobile terminals; and [0018] wherein each received outgoing message is in a format which requires the input of a unique key from the data card inserted in the mobile terminal, thereby ensuring that the outgoing message can only be read in the presence of a data card with a unique key that matches the security information in the outgoing message.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Murdoch et al in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, Ward discloses:


Ward does not disclose the following, however King discloses in [0124] Upon identifying a message at block 702, the process 700 continues to block 704, where the control module 16 determines if the addressee of the message is the meter 10 performing the process 700. If it is determined that the message is not directed to the meter 10 performing the process 700, the process 700 returns to block 702 (with optional forwarding operation). If it is determined the message is directed to the meter 10 performing the process 700, the process 700 continues to block 706 where the radio transceiver 12 establishes the communication session with the data manager 22. Establishing the communication session at block 706 includes transmitting an acknowledgement message to the data manager 22. The acknowledgement message contains information identifying the initial message (e.g., a message serial number) that was received at the block 702. The acknowledgement message can also include other information relevant to the task associated with the communication session.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by King et al in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, Ward discloses:

Further comprising delivering feedback regarding a successful reading of the identification tag to the user of the device via a microphone, ( [0078] FIG. 7 shows a block diagram of the mobile device 30. The mobile device 30 includes a digital signal processor (DSP) 702 and a memory 704. As shown, the mobile device 30 may further include an antenna and front end unit 706, a radio frequency (RF) transceiver 708, an analog baseband processing unit 710, a microphone 712, an earpiece speaker 714, a headset port 716, an input/output interface 718, a removable memory card 720, a universal serial bus (USB) port 722, an infrared port 724, a vibrator 726, a keypad 728, a touch screen liquid crystal display (LCD) with a touch sensitive surface 730, a touch screen/LCD controller 732, a charge-coupled device (CCD) camera 734, a camera controller 736, and a global positioning system (GPS) sensor 738; [0079] The DSP 702 or some other form of controller or central processing unit operates to control the various components of the mobile device 30 in accordance with embedded software or firmware stored in memory 704. In addition to the embedded software or firmware, the DSP 702 may execute other applications stored in the memory 704 or made available via information carrier media such as portable data storage media like the removable memory card 720 or via wired or wireless network communications. The application software may comprise a compiled set of machine-readable instructions that configure the DSP 702 to provide the desired functionality, or the application software may be high-level software instructions to be processed by an interpreter or compiler to indirectly configure the DSP 702).
As per claims 7, 18, Ward discloses: wherein the transaction completion data comprises identification data associated with the user of the device, ([0063] The account may contain data about 
Ward does not specifically disclose wherein the selected physical location comprises a parking space, and the identification data comprises a number of an automobile, however. King et al discloses in [0053] The method of controlling parking may include sensing a vehicle identifier associated with the vehicle that is parking at a parking meter. The vehicle identifier uniquely identifies the vehicle and may comprise a variety of identification mechanisms that associate a unique identifier with the vehicle. For example, the vehicle identifier may be a license plate number that is optically detected. The vehicle identifier may be contained in an RFID tag that is attached to the vehicle. A RFID tag on the vehicle could be activated by a parking sensor that is located in the street in the parking spot. The parking sensor can wirelessly communicate the vehicle identifier to the parking meter. The vehicle identifier may be stored at a management center and linked with a user identifier (e.g., an RFID tag identification number), the credit/debit card, phone information and/or email information of the registered user.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by King et al in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, 19, Ward discloses:

wherein the transaction completion data comprises a usage period associated with the selected physical location, ([0067]),


As per claim 10, Ward discloses:
further comprising triggering an action associated with the selected physical location responsive to storing transaction completion data on the identification tag, ([0067] displays information following receipt and storage of the confirmation).

As per claim 11, Ward does not disclose: wherein the selected physical location comprises a storage location, and triggering the action comprises the release of a key for the storage location.
However, Ogishi et al discloses in ([0029] The locker 145 is a compartment or enclosure capable of holding items. The locker 145 may be part of a group of lockers. Each locker 145 in the group may include a display device, input device (e.g., keypad), key reader… The key reader may be an electronic, magnetic, or optical card reader, bar code scanner, or any other device that may be used to read an 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Ogishi et al in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, this claim recites limitations similar to those recited in independent claim 1, and is therefore rejected for similar reasons.
	As per claim 14, Ward does not disclose further comprising another
identification tag carried by the device and a switch responsive to an enable signal to allow the another identification tag and the interrogator to share the antenna. However, King [0079] shows an antenna on a removable meter which Examiner interprets as suggesting the shareability of the antenna.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the selected physical location comprises a seat on a transport vehicle, and the transaction completion data comprises a ticket for the seat, as taught by King in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 21, Ward does not disclose wherein the transaction completion data includes a unique transaction key in response to the transaction initiation data comprising a security key.
However, Murdoch et al discloses in [0015] a transaction data store interface, coupled to the transaction processor, through which the transaction processor communicates with a data store, the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Murdoch et al in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (20110062230), and further in view of King et al (US 20190362383 Al), and further in view of Ogishi (US 20190340860 A1), and further in view of Murdoch et al (US 2016026991 A1), and further in view of Philyaw (US 20050060366 Al).
As per claim 2 Ward does not disclose further comprising employing, by
the processor of the device, a map illustrating locations of a plurality of identification tags
comprising the identification tag to direct the user conducting the transaction to the selected

operator of a facility including the selected physical location.
However, Philyaw discloses [0112] As mentioned hereinabove, the scanner 1600 is used to scan optically encoded information 1606 which is provided on a variety of publications 1602 or products in conjunction with an advertisement 1604. When scanned, the product information 1606 has appended thereto routing information which routes the product information to the ARS 308. A matching operation is performed with the ARS database 310 whereby a vendor web site address is obtained. The user computer 302 is then routed to the web site address (advertiser server 312) on the network 306 for presentation to the user of product information related to the scanned information 1606 and the advertisement 1604.
Philyaw does not specifically disclose using a map to direct the user to locations, however, Smith discloses in [0022] In the present example though, on-vehicle server 114 may operate or function as a gateway between smartphone 110 and off-vehicle system 116. For example, at least information encoded to tag 112 may initially be transferred to on-vehicle server 114 from smartphone 110, and then to off-vehicle system 116 from on-vehicle server 114. In response, off-vehicle system 116 may retrieve up-to-date ticketing information and return the same to smartphone 110 via on-vehicle server 114. It is contemplated that the ticketing information may enable vehicle passenger 102 to efficiently or swiftly choose a particular seat within vehicle 108, as desired. For example, the ticketing information may enable a mobile application and/or browser installed to smartphone 110 to display a map, similar to vehicle plan view 100, in which each "available" seat within vehicle 108 may be identified by particular icon 118, and each "unavailable" seat within vehicle 108 may be identified by particular icon 120. It is contemplated that icon 118 and icon 120 may exhibit any particular trait, provided that the same are distinguishable from one another. Examples traits include colors (e.g., green/red), shapes (e.g., circle/square), and even combinations thereof; [0023] In some examples, each available seat within 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Philyaw al and Smith in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 9, 15, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (2011/0062230), and further in view of King et al (US 20190362383 Al), and further in view of Ogishi (US 20190340860 A1), and further in view of Murdoch et al (US 2016026991 A1), and further in view of Smith (US 20150025921 Al).

As per claims 4, Ward does not disclose:
wherein the transaction data comprises only user identification data.
However, Smith discloses in [0024], allowing entry of a CC number after scanning.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the transaction data comprises user identification data as taught by Smith in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 

As per claims 9, 20, Ward doesn't disclose wherein the selected physical location comprises a seat on a transport vehicle, and the transaction completion data comprises a ticket for the seat. However, Smith discloses in [0025] Following confirmation of ticket purchase, on-vehicle server 114 and/or off-vehicle system 116 may update one or more records and also cause icon associated with Seat 1C€ to maintain particular icon 120 for a duration of the ticketed or purchased commute. Further, proof of ticket purchase (e.g., electronic receipt) may be pushed to smartphone 110 so that revenue inspector 104 may swiftly verify or validate that vehicle passenger 102 is properly ticketed for the commute, as discussed further below. Additional, or alternative, steps or actions may be taken by vehicle passenger 102 to perfect a check-in and/or ticket purchasing process in substantially real-time, as discussed in further detail below at least in connection with FIG. 2. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the selected physical location comprises a seat on a transport vehicle, and the transaction completion data comprises a ticket for the seat, as taught by Smith in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 15, Ward does not disclose the following, however, Smith discloses:
the processor of the device providing, after using the transceiver of the device to receive the transaction completion data for the transaction over the communication link, of direct the user of the device in returning to the selected physical location by accessing a map of a plurality of physical 

However, Smith discloses in [0022] In the present example though, on-vehicle server 114 may operate or function as a gateway between smartphone 110 and off-vehicle system 116. For example, at least information encoded to tag 112 may initially be transferred to on-vehicle server 114 from smartphone 110, and then to off-vehicle system 116 from on-vehicle server 114. In response, off-vehicle system 116 may retrieve up-to-date ticketing information and return the same to smartphone 110 via on-vehicle server 114. It is contemplated that the ticketing information may enable vehicle passenger 102 to efficiently or swiftly choose a particular seat within vehicle 108, as desired. For example, the ticketing information may enable a mobile application and/or browser installed to smartphone 110 to display a map, similar to vehicle plan view 100, in which each "available" seat within vehicle 108 may be identified by particular icon 118, and each "unavailable" seat within vehicle 108 may be identified by particular icon 120. It is contemplated that icon 118 and icon 120 may exhibit any particular trait, provided that the same are distinguishable from one another. Examples traits include colors (e.g., green/red), shapes (e.g., circle/square), and even combinations thereof; [0023] In some examples, each available seat within vehicle 108 may further be identified by a seat number (e.g., "Seat 1C" or "Seat 2C") within the browser to enable vehicle passenger 102 to swiftly traverse vehicle 108 to reach a particular seat, and then begin the ticketing process. In some examples, vehicle passenger 102 may utilize the mobile application installed to smartphone 110 to "tap" a particular available seat, and then guide 122 may be displayed to assist vehicle passenger 102 to swiftly traverse vehicle 108, and then begin the ticketing process. 
.

Claims 5, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (2011/0062230), and further in view of King et al (US 20190362383 Al), and further in view of Ogishi (US 20190340860 A1), and further in view of Murdoch et al (US 20160026991 A1), and further in view of Smith (CN1864167A), now called Smith (II).  
As per claims 5, 16, Ward does not disclose:
wherein the transaction initiation data is transmitted using a backscattering modulation technique in response to a query from the transceiver of the device   
However, Smith (II) discloses in the DISCLOSURE: “FIG. -7 communication layer 7.1 an overview of system communication follows a two-stage command-reply type, initiating a transaction  wherein the reader (reader, RTF). In the first stage, the reader provides power to one or more passive tags in a continuous wave (CW) RF energy. tag, and after the synchronization its clock synchronization of a command ready to process commands. reader by reader-tag encoding scheme described in the context, to transmitting information in the field by amplitude modulation. after finishing the transmission, the reader stops modulating, and keep the RF to as label supply during the recovery phase. tag during this period using the four (4) phase-bit coding scheme described hereinafter in communicate with a reader by backscatter modulation.; QueryA command with a session number, backscatter mode and the relative tag to reader data rate parameter. they have a data payload, the data payload is a number Q. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the transaction data comprises user identification data as taught by Smith in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (2011/0062230), and further in view of King et al (US 20190362383 Al), and further in view of Ogishi (US 20190340860 A1), and further in view of Murdoch et al (US 20160026991 A1), and further in view of Koda (JP 4292814 B2).

As per claim 17, Ward does not disclose wherein the map includes a sequential list of all identification tags of the plurality of identification tags encountered by the user of the device since the transceiver of the device received the transaction completion data for the transaction over the communication link transaction completion data comprises identification.

However, Koda (JP 4292814 B2) discloses in [0028] If the pressing of the “Cancel” key is detected, the control unit 5 ends the seal information display process, returns to step S1, displays the store visit purpose selection screen shown in FIG. 3 on the screen of the display unit 8, and stands by. S 8, the control unit 5 displays a message for prompting receipt of the receipt number tag on the screen of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Koda in the systems of Ward, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to Arguments
Applicant’s arguments, see Applicant’s arguments/amendments, filed 11/29/21, with respect to the rejection(s) of claim(s) 1-11, and 13-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murdoch et al (US 20160026991 A1).
.
	Conclusion
10. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
February 17, 2022